Exhibit REHABCARE CONFERENCE CALL SCRIPT October 29, 2008 INTRODUCTION BY CONFERENCE OPERATOR INTRODUCTION OF MANAGEMENT BY FD This conference call contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based on the Company’s current expectations and could be affected by numerous factors, risks and uncertainties discussed in the Company’s filings with the Securities and Exchange Commission, including its most recent annual report on Form 10-K, subsequent quarterly reports on Form 10-Q and current reports on Form 8-K. Do not rely on forward looking statements as the Company cannot predict or control many of the factors that ultimately may affect the Company’s ability to achieve the results estimated.The Company makes no promise to update any forward looking statements whether as a result of changes in underlying factors, new information, future events or otherwise. JOHN SHORT INTRODUCTION AND WELCOME Good morning and thank you for joining us today.I’m John Short, President and CEO of the Company.With me are Jay Shreiner, Chief Financial Officer, and the members of my executive management team, all of whom will be available to answer your questions at the conclusion of our remarks. Our mature businesses performed very well in the third quarter despite the impact of the legislative delay in extending the Part B therapy cap exceptions process and the recent hurricanes.The hurricanes had an estimated $1 million impact on operating earnings, and the disruption of therapy caps during the first two weeks of July impacted productivity and revenue in our Contract Therapy (CT) division.The impact of these events was offset by reductions in our self-insurance costs, bad debt expense and management incentives. Our CT division posted an operating earnings margin of 6.2% in the third quarter, and our Hospital Rehabilitation Services (HRS) division improved revenue and profit performance across the board, achieving a 15% operating margin for the quarter. As pleased as we were with the performance of CT and HRS, we were obviously disappointed by the Hospital division’s third quarter results.The division reported a 2.0 million dollar sequential decline in earnings, in part due to the estimated 600,000 dollar impact of the hurricanes.We continue to implement an action plan to turn around this business segment through a combination of strengthening our field management, centralizing business functions, trimming overhead, ramping up market development efforts and reevaluating our development pipeline. In the third quarter, we used our cash flow from operations, in addition to the proceeds from the sale of RehabCare Rehabilitation Hospital in Midland, Texas, to pay down 19 million dollars in outstanding debt, reducing it to 52 million dollars. Now, let me give you some other highlights of the quarter as they pertain to our core operating segments. Operating revenues in our Contract Therapy division declined by 0.7 percent from the second quarter and same store revenues fell by 0.4 percent, a result of programs operating under the constraints of therapy caps in the first two weeks of July, as well as the evacuation of several client facilities during the hurricanes.However, the division had a net gain of 22 units and signed 53 new contracts in the third quarter, proving the validity of our business development and client retention strategies for a second straight quarter. The division achieved operating margins of 6.2 percent, above our targeted range of 4.5 to 5.5 percent.Believing the improvements in operating earnings over the last two quarters are sustainable, we are raising our margin expectations to a range of 5.5 to 6.5 percent for the fourth quarter. Inpatient and outpatient operating revenues in our Hospital Rehabilitation Services division sequentially improved 3.1 percent and 4.3 percent respectively, for a division revenue increase of 3.4 percent over the second quarter.Fueling this was a sequential 1.7 percent increase in same store acute discharges.For the fourth quarter, we expect to remain within the 3 to 5 percent range for growth in year-over-year same store discharges. At the end of the third quarter, we operated 156 programs, compared to 154 at the end of the second quarter.There was a net addition of three inpatient rehabilitation facilities (IRFs), bringing the total number to 110, while outpatient units remained stable at 33.We closed one subacute unit during the quarter, bringing the current number to 13.We signed two new IRF clients and opened three new IRFs in the third quarter. At September 30, the number of signed but unopened IRF contracts stood at five, three of which are expected to open in the fourth quarter. Operating earnings margins improved to 15 percent, at the high end of our 12 to 15 percent targeted range.We are raising our margin expectations for HRS to between 13 and 16 percent in the fourth quarter. Operating earnings in our Hospital division were, once again, unfavorably affected by start-up losses in the third quarter, which totaled 1.9 million dollars.Earnings also were impacted by disrupted operations in our Clear Lake and Louisiana Specialty Hospitals following the hurricanes, among other factors. Net revenues in the division increased 1.2 percent over the previous quarter, reflecting a full quarter of operations at The Specialty Hospital in Rome, Georgia, which we acquired June 1.At the end of the third quarter, we were operating a total of ten hospitals, five rehabilitation hospitals and five long-term acute care hospitals (LTACHs).In August, HealthSouth purchased the operations of our Midland, TX hospital. Part of our strategy entails reevaluating the risks and opportunities with our joint venture projects.Consequently, we have canceled two projects in collaboration with our existing partners in Kokomo, Indiana, due to deteriorating market conditions and Reading, Pennsylvania, due to uncertainty surrounding the exemption from the CMS moratorium. However, work continues on the following new hospitals: Northland LTAC Hospital, our 35-bed hospital in North Kansas City which we opened in April, is expected to end its Medicare mandated length-of-stay demonstration period on December 1. Construction is complete on St. Luke’s Rehabilitation Hospital, our joint venture with St.
